





Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.


AMENDMENT
TO
MASTER SERVICE AGREEMENT


This Amendment to Master Service Agreement (“Amendment”) is made and entered
into as of this 30th day of November 2018 (“Amendment Effective Date”), by and
between HostGator.com LLC, (“Customer”) and CyrusOne LLC (“CyrusOne”). CyrusOne
and Customer shall be referred to herein, collectively, as the “Parties”. All
capitalized terms not otherwise defined herein shall have the meaning assigned
to them in the MSA, as defined below.
RECITALS
WHEREAS, CyrusOne and Customer are parties to a Master Service Agreement dated
June 20, 2013 (collectively the “MSA”); and
WHEREAS, CyrusOne provides colocation services to Customer pursuant to the MSA;
and
WHEREAS, the Parties have mutually agreed to amend the MSA in the limited manner
set forth below.
NOW THEREFORE, in consideration of the mutual covenants, promises, and
consideration set forth in this Amendment, the Parties agree as follows:


1.
Amendments to the MSA

a.
Section 3.6. The last sentence of Section 3.6 is hereby deleted in its entirety
and replaced with the following:

“If Customer chooses to terminate under this Section 3.6, the effective
termination date shall be one hundred eighty (180) days after Customer provides
notice of termination.”
b.
Section 4.1(c). Section 4.1(c) is hereby deleted in its entirety and replaced
with the following:








--------------------------------------------------------------------------------





“If Customer fails to cure its breach (other than a payment breach, which is
addressed in a) above of any of these terms or conditions in this Agreement, in
any Order Form or Acceptable Use Policy within [**] days after written notice
thereof provided by CyrusOne.”
c.
Section 5.4. Section 5.4 is hereby deleted in its entirety and replaced with the
following:

“Limitation of Liability. Except in the case of a knowing, willful or
intentional breach of Section 6 or in connection with CyrusOne’s indemnification
obligations under Section 5.5, with respect to all claims or causes of action
arising from any actual or alleged breach by CyrusOne of any representation,
warranty, term, condition, undertaking or agreement contained in this Agreement
or in any way related to Customer’s use of the Services, occupancy of the
Colocation Space or presence in the Facility, the remedy available to Customer
and any person claiming through the Customer shall be limited to, and CyrusOne’s
maximum liability in the aggregate for the entire Term for any and all claims,
shall not exceed the greater of (i) the total amount of monthly recurring fees
paid by Customer during the twenty-four (24) months immediately preceding the
month in which the claim arose; or (ii) $5,000,000.00 (“Damage Cap”); provided,
however, the Damage Cap shall be increased to the total amount of Customer’s
monthly recurring fees for thirty-six (36) months for claims resulting from
CyrusOne’s breach of its obligations set forth in Section 6 (which are not
knowing, willful or intentional).”
d.
Section 7.6. The first sentence of Section 7.6 is hereby deleted in its entirety
and replaced with the following:

“CyrusOne may not change the [**] without Customer’s prior approval in each
instance.”


2.
Incorporation of Amendment. This Amendment shall be incorporated into and made
part of the MSA, and all provisions of the MSA not expressly modified or amended
hereby shall remain in full force and effect. In the event of a conflict between
a provision of the MSA and this Amendment, the provisions of this Amendment will
control.



3.
Counterpart. This Amendment may be executed in one or more counterparts, each of
which will be deemed an original and together which will constitute one and the
same instrument. A validly executed counterpart that is delivered by one party
to the other via electronic transmission (a “Counterpart Image”) will be valid
and binding to the same extent as one delivered physically, provided that the
valid signature is clearly visible in the Counterpart Image.



[Signature Page to Follow]









--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives to be effective as of the Amendment
Effective Date.


CyrusOne LLC


By: /s/ John Gould
Name: John Gould
Title: Executive Vice President, Sales




Hostgator.com LLC


By: /s/ Mike Lillie
Name: Mike Lillie
Title: CIO





